ON PETITION FOR REHEARING.
STEWART, J.
— A petition for rehearing has been filed in this casé, and in the petition it is very earnestly contended that an injustice has been done the appellant by reason of the judgment in the case being excessive. Counsel has referred to the authorities bearing upon this question, and our attention is also called to the evidence in support of the judgment. Without entering into a discussion of the evidence and the authorities cited, and from such examination, the court is of the opinion, in view of the circumstances of the *524case and the age of the appellant, that the judgment is excessive, and that to do justice in this case the judgment should be modified and reduced to the sum of $9,000.'
The judgment is therefore reduced to $9,000, and the petition is dismissed.
Ailshie, C. J., and Sullivan, J., concur.